Exhibit 10.1

 

SECOND AMENDMENT

TO

CREDIT AGREEMENT

 

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is effective as of
September 27, 2002, (the “Effective Date”), by and among SOURCECORP
INCORPORATED, formerly known as F.Y.I. Incorporated, a Delaware corporation
(“Borrower”), BANK OF AMERICA, N.A., as a Lender and as Administrative Agent for
Lenders (in such capacity, Administrative Agent”), and other Agents and Lenders
party thereto.

 

A.           Borrower, Administrative Agent, and Lenders entered into that
certain Credit Agreement dated as of April 3, 2001, as amended by the First
Amendment to Credit Agreement dated as of June 27, 2001, (as the same may be
further amended, modified, supplemented, restated or amended and restated from
time to time, the “Credit Agreement”).

 

B.            Borrower has requested that Required Lenders amend certain terms
and provisions of the Credit Agreement.

 

C.            Borrower, Administrative Agent, and Required Lenders have agreed,
upon the following terms and conditions, to amend the Credit Agreement subject
to and upon the terms and conditions provided herein.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, and
for other valuable consideration, the parties hereto agree as follows:

 

Section 1.  Defined Terms; References.  Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement shall have
the meaning assigned to such term in the Credit Agreement.

 

Section 2.  Amendments to Credit Agreement.  Effective as of the Effective Date,
but subject to satisfaction of the conditions precedent set forth in Section 4
hereof, the Credit Agreement is hereby amended as set forth below.

 

(a)            The definition of F.Y.I. set forth in Article 1 of the Credit
Agreement is amended in its entirety to read as follows:

 

“F.Y.I.” means SOURCECORP, Incorporated, a Delaware corporation, formerly known
as F.Y.I. Incorporated.

 

(b)           Subsection (C) of the second proviso of Section 2.1(a) of the
Credit Agreement shall be amended in its entirety to read as follows;

 

“(C) each Swingline Advance shall be payable on the earlier of demand or the
Maturity Date”.

 

(c)           Section 8.14 of the Credit Agreement is deleted in its entirety.

 

(d)           Section 10.3 of the Credit Agreement is amended in its entirety to
read as follows:

 

“Section 10.3         Consolidated Fixed Charge Coverage Ratio.  F.Y.I. will not
permit the Consolidated Fixed Charge Coverage Ratio, calculated as of the end of
each fiscal quarter of F.Y.I. commencing with the fiscal quarter ended March 31,
2001, for the four fiscal quarters of F.Y.I. then ended, to be less than the
ratio set forth below for the period during which such fiscal quarter end
occurs:

 

Period

 

Ratio

From March 31, 2001, through and including December 31, 2003

1.25 to 1.00

From January 1, 2004 and at all times thereafter

1.35 to 1.00”

 

Section 3.  Conditions to Effectiveness.  This Amendment shall become effective
as of the date first set forth above when and if Administrative Agent has
received the following:

 

(a)            this Amendment, duly executed by Borrower, each Guarantor, the
Required Lenders and Administrative Agent;

 

--------------------------------------------------------------------------------


 

(b)           a certificate of a Responsible Officer, certifying the names and
true signatures of the officers of Borrower authorized to execute and deliver
this Amendment; and

 

(c)            such other assurances, certificates, documents, consents and
opinions as the Administrative Agent may reasonably require.

 

Section 4.  Representations and Warranties of Borrower.  Borrower represents and
warrants to the Lenders and Administrative Agent as set forth below.

 

(a)            The execution, delivery and performance by Borrower of this
Amendment and the Credit Agreement, as amended hereby, have been duly authorized
by all necessary corporate action and do not and will not (i) require any
consent or approval not heretofore obtained of any director, stockholder,
security holder or creditor of Borrower, (ii) violate or conflict with any
provision of Borrower’s Articles of Incorporation, (iii) result in or require
the creation or imposition of any Lien upon or with respect to any property now
owned or leased or hereafter acquired by Borrower, (iv) violate any laws
applicable to Borrower or (v) result in a breach of or constitute a default
under, or cause or permit the acceleration of any obligation owed under, any
indenture or loan or credit agreement or any other material agreement to which
Borrower is a party or by which Borrower or any of its Property is bound or
affected.

 

(b)           No authorization, consent, approval, order license or permit from,
or filing, registration or qualification with, any Governmental Authority is or
will be required to authorize or permit under applicable law the execution,
delivery and performance by Borrower of this Amendment and the Credit Agreement,
as amended hereby.

 

(c)            Each of this Amendment and the Credit Agreement, as amended
hereby, has been duly executed and delivered by Borrower and constitutes the
legal, valid and binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as enforcement may be limited by the
Bankruptcy Code and other debtor relief laws or equitable principles relating to
the granting of specific performance and other equitable remedies as a matter of
judicial discretion.

 

(d)           The representations and warranties of Borrower contained in
Article 7 of the Credit Agreement are true and correct in all material respects
as though made on and as of the Effective Date (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they are true and correct as of such earlier date).

 

(e)            No Default or Event of Default exists or would result from the
effectiveness of this Amendment.

 

(f)            Borrower agrees to perform such acts and duly authorize, execute,
acknowledge, deliver, file, and record such additional documents and
certificates as Administrative Agent may reasonably request in order to create,
perfect, preserve, and protect those guaranties, assurances, and Liens.

 

Section 5.  Reference to and Effect on Loan Documents.

 

(a)            On and after the Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or any other
expression of like import referring to the Credit Agreement, and each reference
in the other Loan Documents to “the Credit Agreement,” “thereunder,” “thereof,”
“therein” or any other expression of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as amended by
this Agreement.

 

(b)           Except as specifically amended hereby, all provisions of the
Credit Agreement and all Loan Documents shall remain in full force and effect
and are hereby ratified and confirmed.

 

(c)            Except as otherwise expressly provided herein, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of any Lender or the Administrative Agent under any
of the Loan Documents or constitute a waiver of any provision of any of the Loan
Documents.

 

(d)           Borrower (A) ratifies and confirms all provisions of the Loan
Documents applicable to Borrower, and (B) ratifies and confirms that all
guaranties, assurances, and Liens granted, conveyed, or assigned to
Administrative Agent under the Loan Documents by Borrower are not released,
reduced, or otherwise adversely affected by this Amendment and continue to
guarantee, assure, and secure full payment and performance of the present and
future Obligations.

 

Section 6.  Costs and Expenses.  Borrower agrees to pay on demand all reasonable
costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder, including the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto and with respect to advising the Administrative Agent as to its rights
and responsibilities hereunder and thereunder.

 

2

--------------------------------------------------------------------------------


 

Section 7.  Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute one and the same instrument.  This
agreement, when countersigned by the parties hereto, shall be a “Loan Document”
as defined and referred to in the Credit Agreement and the other Loan Documents.

 

Section 8.  Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

 

Section 9.  ENTIRETY.  THIS AMENDMENT, THE CREDIT AGREEMENT, THE NOTES AND THE
OTHER LOAN DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO
AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO.  THERE ARE NO
ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

 

3

--------------------------------------------------------------------------------


 

 

SOURCECORP, INCORPORATED, as Borrower

 

 

 

 

 

 

 

By:

/s/ Barry L. Edwards

 

 

 

Barry L. Edwards

 

 

 

Chief Financial Officer

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Suzanne M. Paul

 

 

 

Suzanne M. Paul,

 

 

 

Vice President

 

 

 

 

 

LENDERS:

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Steven A. MacKenzie

 

 

 

Steven A. MacKenzie,

 

 

 

Vice President

 

 

 

 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Chris Johnson

 

 

 

Name:  Chris Johnson

 

 

 

Title:  Industry Head

 

 

 

 

 

BANK ONE, N.A., as a Lender

 

 

 

 

 

 

 

By: 

/s/ Wyatt Dickson

 

 

 

Name:  Wyatt Dickson

 

 

 

Title:  First Vice President

 

 

 

 

 

BNP PARIBAS, as a Lender

 

 

 

 

 

 

 

By: 

/s/ Jeff Tebeaux

 

 

 

Name:  Jeff Tebeaux

 

 

 

Title:  Associate

 

 

 

 

 

 

 

 

By:

/s/ Henry F. Setina

 

 

 

Name:  Henry F. Setina

 

 

 

Title:  Director

 

 

4

--------------------------------------------------------------------------------


 

 

JP MORGAN CHASE BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Jorge L. Calderon

 

 

 

Name:  Jorge L. Calderon

 

 

 

Title:  Senior Vice President

 

 

 

 

 

WACHOVIA BANK, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert Wilson

 

 

 

Name:  Robert Wilson

 

 

 

Title:  Vice President

 

 

 

 

 

RAYMOND JAMES BANK, FSB, as a Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

SUNTRUST BANK, as syndication agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ Daniel S. Komitor

 

 

 

Name:  Daniel S. Komitor

 

 

 

Title:  Director

 

 

 

 

 

TEXAS CAPITAL BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Paul Howell

 

 

 

Name:  Paul Howell

 

 

 

Title:  Vice President

 

 

 

 

 

WASHINGTON MUTUAL BANK, as a Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

WELLS FARGO BANK, N.A., as documentation agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ Zach Johnson

 

 

 

Name:  Zach Johnson

 

 

 

Title:  Vice President

 

 

5

--------------------------------------------------------------------------------